Citation Nr: 1035516	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  05-23 507	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD) and 
schizoaffective disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Thomas Knope


INTRODUCTION

The Veteran served on active duty from January 1983 to October 
1990.

This matter is on appeal from a March 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri.

This case was remanded by the Board in December 2007 for further 
development and is now ready for disposition.


FINDING OF FACT

In a May 2010 decision, the Veteran was granted service 
connection for an acquired psychiatric disorder, characterized as 
schizoaffective disorder.  


CONCLUSION OF LAW

There is no allegation of errors of fact or law remaining for 
appellate consideration and the appeal should be dismissed.  38 
U.S.C.A. § 7105(d)(5) (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  

In this case, the Veteran originally submitted a claim for 
entitlement to service connection for PTSD in November 2003.  
After this claim was initially denied by the RO in March 2004, 
the Veteran appealed, and the claim was ultimately remanded by 
the Board in December 2007 for further development.  

In February 2009, while this case was being developed in 
accordance with the December 2007 remand, the United States Court 
of Appeals for Veterans Claims (Court) held that, when a claimant 
identifies PTSD without more, it cannot be considered a claim 
limited only to that diagnosis, but rather must be considered a 
claim for any mental disability that may reasonably be 
encompassed by several factors including the claimant's 
description of the claim, the symptoms the claimant describes, 
and the information the claimant submits or that VA obtains in 
support of the claim.  The Court found that such an appellant did 
not file a claim to receive benefits only for a particular 
diagnosis, but for the affliction (symptoms) his mental 
condition, whatever it is, causes him.  Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  In short, VA must consider in the instant 
case whether a veteran has any psychiatric disability that is 
etiologically related to his or her military service.

The evidence indicates that the Veteran was diagnosed with other 
psychiatric disorders, to include schizoaffective disorder.  
Thus, pursuant to the holding in Clemons, the RO properly 
considered this as a claim encompassing all diagnosed psychiatric 
disorders.  On the basis of her diagnosis for schizoaffective 
disorder and VA opinion that related her schizoaffective disorder 
to her active service, service connection was ultimately granted 
in May 2010.  The award was made effective from November 2003.  

The Veteran's representative now argues that the issue of 
entitlement to service connection for PTSD is still on appeal and 
should be granted.  The Board does not agree.  Rather, the RO's 
favorable May 2010 decision falls squarely within the 
holding/spirit of the Clemons decision.  The RO took notice of 
Clemons, considered the symptoms of the Veteran's claim for 
service connection for PTSD within the broader context as a claim 
for any mental disability, and determined that service connection 
was warranted for schizoaffective disorder.  The RO's May 2010 
decision therefore constituted a full grant of the benefit 
sought.   The fact that her claim was granted on a diagnosis 
other than the one claimed does not result in prejudice.  Indeed, 
the evidence does not establish, nor does the Veteran contend, 
that there are symptoms of the Veteran's PTSD that are not 
contemplated as being a component of her schizoaffective 
disorder.

Moreover, the Board notes that service connection for both 
schizoaffective disorder and PTSD would result in no additional 
benefit, as psychiatric disorders are rated through the 
application of a general ratings formula that considers severity 
of symptoms regardless of the underlying disorder.  38 C.F.R. 
§ 4.130 (2009).  

Therefore, as the RO granted the Veteran's claim of service 
connection for an acquired psychiatric disorder, which represents 
a full grant of the benefit sought on appeal in this case, there 
remains no allegation of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have jurisdiction 
to review the appeal, and it must be dismissed.


ORDER

The appeal of entitlement to service connection for an acquired 
psychiatric disorder is dismissed.



		
MICHAEL A. HERMAN
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


